ORDER GRANTING IN PART RESPONDENT'S MOTION TO DELAY EFFECTIVE DATE OF SUSPENSION
Respondent, Steven J. Ouellette, has filed an "Emergency Verified Motion To Delay Suspension Effective Date." By order dated November 29, 2006, this Court suspended Respondent from the practice of law for 90 days, effective January 1, 2007. Respondent requests that the effective date of the suspension be delayed until March 1, 2007, asserting difficulty in making arrangements with other counsel to serve his clients.
Being duly advised, the Court GRANTS IN PART the Motion and suspends the effective date of respondent's suspension to January 22, 2007.
The Court directs the Clerk to send copies of this order to the respondent and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.